Exhibit 10.3
 
EXECUTION VERSION
 


 
PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT
 


 
Dated as of May 18, 2015
 


 
between
 
TAMAR ROYALTIES LLC
 
as Borrower
 
and
 
DEUTSCHE BANK TRUST COMPANY AMERICAS
 
as Collateral Agent
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
CONTENTS
 
Clause
 
Page
     
ARTICLE 1 DEFINITIONS; CONSTRUCTION OF TERMS
1
Section 1.01
Terms Defined in Credit Agreement
1
Section 1.02
Terms Defined in the UCC
1
Section 1.03
Additional Definitions
2
Section 1.04
Construction of Certain Terms
4
     
ARTICLE 2 GRANT OF SECURITY
5
Section 2.01
Grant of Security
5
Section 2.02
Security for Obligations
6
Section 2.03
Revisions to the UCC
6
Section 2.04
Continuing Liability of the Borrower
7
     
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
7
Section 3.01
Representations and Warranties
7
     
ARTICLE 4 COVENANTS
9
Section 4.01
General Covenants
9
Section 4.02
Protection; Further Actions
11
     
ARTICLE 5 PROJECT COMPANY CHARGE
12
   
ARTICLE 6 REMEDIES UPON EVENT OF DEFAULT
12
Section 6.01
Remedies
12
Section 6.02
Power of Attorney
15
Section 6.03
Borrower’s Obligations Upon Event of Default
16
     
ARTICLE 7 TERMINATION; RELEASE OF COLLATERAL; REINSTATEMENT
17
Section 7.01
Continuation; Reinstatement
17
Section 7.02
Continuation; Reinstatement
17
     
ARTICLE 8 COLLATERAL AGENT; POWER OF ATTORNEY
17
Section 8.01
General
17
Section 8.02
Powers; No Duty
18
Section 8.03
Reimbursement
18
Section 8.04
Indemnification
18
     
ARTICLE 9 MISCELLANEOUS
19
Section 9.01
Notices
19
Section 9.02
No Waiver; Remedies Cumulative
19
Section 9.03
Severability; Independence of Covenants
19
Section 9.04
Continuing Security Interest; Assignment
19
Section 9.05
Entire Agreement
20
Section 9.06
Counterparts, Electronic Signature
20
Section 9.07
Survival
20
Section 9.08
Waiver; Amendment.
20
Section 9.09
Governing Law
20

 
 
i

--------------------------------------------------------------------------------

 
 
Section 9.10
Consent To Jurisdiction
20
Section 9.11
Waiver of Jury Trial
21
Section 9.12
Security Interest; Obligations Absolute
21
Section 9.13
Petroleum Law
22
Section 9.14
Independence of Security; Conflict
22
     
SCHEDULE 1 BORROWER NAME; JURISDICTION OF ORGANIZATION; ETC.
25

 
 
 
 
 
 
ii

--------------------------------------------------------------------------------

 
 
PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT
 
THIS PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT, dated as of May 18, 2015 (this
“Security Agreement”), between TAMAR ROYALTIES LLC (the “Borrower”) and Deutsche
Bank Trust Company Americas, as collateral agent (in such capacity as collateral
agent, the “Collateral Agent”) for the Secured Parties (as herein defined).
 
RECITALS:
 
WHEREAS, reference is made to that certain Royalties Sale and Contribution
Agreement, dated as of the date hereof (the “Receivables Sale and Contribution
Agreement”), by and between the Borrower and Isramco, Inc., as seller (the
“Seller”), pursuant to which the Seller sold, assigned, transferred and
contributed all of its right, title and interest in and to the Royalties
Receivables to the Borrower;
 
WHEREAS, reference is made to that certain Term Loan Credit Agreement, dated as
of the date hereof (the “Credit Agreement”), by and among the Borrower, the
Lenders party thereto from time to time, Deutsche Bank Trust Company Americas,
as facility agent (in such capacity, the “Facility Agent”), the Collateral Agent
and the Arranger, pursuant to which, subject to the terms and conditions
therein, the Lenders agreed to make Loans to the Borrower; and
 
WHEREAS, to provide assurance for the repayment of the Loans and the payment and
performance of its Obligations to the Secured Parties under the Credit
Documents, the Borrower has agreed to, among other things, pledge, assign and
grant a security interest in the Collateral to the Collateral Agent for the
benefit of the Secured Parties;
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower and the Collateral Agent agree as
follows:
 
ARTICLE 1
DEFINITIONS; CONSTRUCTION OF TERMS
 
Section 1.01 Terms Defined in Credit Agreement.  All capitalized terms used
herein (including the preamble and recitals hereto) and not otherwise defined
shall have the meaning assigned to such terms in the Credit Agreement.
 
Section 1.02 Terms Defined in the UCC.
 
(a) Unless otherwise defined herein, capitalized terms used herein that are
defined in the UCC (as defined below) have the meaning assigned to them in the
UCC (if any term is defined in Article 9 of the UCC and in another article of
the UCC, the terms as used herein shall be as defined in Article 9 of the UCC),
including the following: “Accounts”, “Certificates of Deposit,” “Chattel Paper”,
“Commercial Tort Claims,” “Deposit Account”, “Documents”, “Entitlement Order”,
“Financial Asset”, “Fixtures”, “General Intangibles”, “Goods”, “Instruments”,
“Inventory”, “Investment Property”, “Letter-of-Credit Rights”, “Letters of
Credit”, “Money”, “Payment Intangibles”, “Proceeds”, “Records”, “Securities
Account”, “Securities Intermediary” and such other terms as the context may
otherwise indicate.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.03 Additional Definitions.  In this Security Agreement, the following
terms shall have the following meanings:
 
“Account Control Agreement” means the Securities Account Control Agreement dated
as of the date hereof among the Account Bank, Borrower and the Collateral Agent
relating to the Facility Account, the Reserve Account and the Royalties Tax
Account.
 
“Applicable Law” means, as to any Person: (a) the certificate of incorporation,
charter, by-laws, memorandum of association, articles of association or other
organizational or governing documents of such Person and (b) any statute, law,
executive order, decree, treaty, rule, regulation, decision, directive or
determination of a Governmental Authority, including the laws of the United
States of America and the Laws of the State of Israel, in each case applicable
to and legally binding upon such Person and/or any of its property or to which
such Person and/or any of its property is legally subject.
 
“Bankruptcy Code” means the Federal Bankruptcy Code, Title 11 of the United
States Code.
 
“Borrower” has the meaning set forth in the preamble.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, London or Tel Aviv are authorized or
required by law to remain closed.
 
“Collateral” has the meaning assigned in Section 2.01.
 
“Collateral Agent” has the meaning set forth in the preamble.
 
 “Collateral Records” means documents, books, accounts, invoices, accounts,
records and other information, including, without limitation, computer programs,
discs, data processing software and related property and rights relating to the
Collateral.
 
“Control” has the meaning set forth in Article 8 or, if applicable, in Section
9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
 
“Control Agreement” means a control agreement among the Borrower, the Account
Bank and the Collateral Agent, in form and substance satisfactory to the
Collateral Agent establishing the Collateral Agent’s Control with respect to a
Controlled Deposit Account.
 
“Controlled Deposit Account” means a Deposit Account that, if established, is
established and maintained by the Borrower with the Account Bank in accordance
with the Credit Documents, which is the subject of an effective Control
Agreement and, accordingly, is subject to the Security Interest of the
Collateral Agent over the Collateral pursuant to this Security Agreement.
 
“Credit Agreement” has the meaning set forth in the recitals.
 
“Excluded Property” means all of the Borrower’s right, title and interest in, to
and under the Intercompany Loan, the Intercompany Loan Agreement and the I/C
Loan Account, including all of the Borrower’s rights to any distributions,
payments, monies, income, proceeds, collections, and all other property and
property or other rights arising from and from time to time, due or to become
due, received, receivable, paid or payable thereunder or in respect of all of
the foregoing property.
 
 
2

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means the government of the United States of America,
the State of Israel, any other nation or nations, or any political subdivision
of any thereof, whether state, local or regional, and any agency, ministry,
branch, department, subdivision, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including any supra-national bodies such as the European Union or
the European Central Bank.
 
“Insurance” means all (a) insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent or any other Secured
Party is the loss payee thereof), (b) employee dishonesty policies relating to
the Borrower, any manager or member of the Borrower, the Servicer or any
manager, member, director, officer or employee of any of the foregoing and (c)
errors and omissions policies relating to the Borrower, any manager or member of
the Borrower, the Servicer or any manager, member, director, officer or employee
of any of the foregoing.
 
“Lien” means: (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (b) in the
case of Securities, in addition to the foregoing, any purchase option, call or
similar right of a third party with respect to such Securities.
 
“Petroleum Law” means the Petroleum Law 5712-1952 of the State of Israel.
 
“Secured Parties” means the Facility Agent, Collateral Agent, each Lender, the
Account Bank, the Servicer, each Hedge Counterparty, the Independent Manager and
each Indemnitee.
 
“Security Agreement” has the meaning set forth in the preamble.
 
“Security Interest” has the meaning set forth in Section 2.01 of this Security
Agreement.
 
“Seller” shall have the meaning set forth in the preamble.
 
“Supporting Obligations” means (a) all “supporting obligations” as defined in
Article 9 of the UCC and (b) all guarantees and other secondary obligations
supporting any of the Collateral, in each case regardless of whether
characterized as a “supporting obligation” under the UCC.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation), as in effect in the State of New York or the State of Delaware, as
the context may require; provided, however, that, at any time, any or all of the
attachment, perfection or priority of, or remedies with respect to, the
Collateral Agent’s Lien on any or all of the Collateral is governed by the
Uniform Commercial Code (or any similar or equivalent legislation) as in effect
in any other state, the term “UCC” shall mean the Uniform Commercial Code as in
effect, at such time, in such other state for purposes of the provisions hereof
relating to such attachment, perfection, priority or remedies and for purposes
of definitions relating to such provisions.
 
 
3

--------------------------------------------------------------------------------

 
 
“UCC Financing Statement” means the UCC financing statements described in
Section 3.02(d)(ii) of the Credit Agreement.
 
Section 1.04 Construction of Certain Terms.
 
(a) In this Security Agreement in the computation of periods of time from a
specified date to a later specified date, the word “from”  means “from and
including” and the words “to” and “until” each mean “to but excluding”.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  The term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase
“and/or.”  The word “law” shall be construed as referring to all statutes,
rules, regulations, codes, common law and other laws (including official rulings
and interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.
 
(b) Unless the context requires otherwise:
 
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein or therein),
 
(ii) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
 
(iii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof,
 
(iv) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Security Agreement in its entirety and not
to any particular provision hereof,
 
(v) all references herein to Articles, Sections, and Schedules shall be
construed to refer to Articles and Sections of, and Schedules to, this Security
Agreement unless otherwise indicated,
 
 
4

--------------------------------------------------------------------------------

 
 
(vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
 
(vii) a Default is “continuing” if it has not been waived or, if capable of
being remedied, has not been remedied, and an Event of Default is “continuing”
if it has not been waived.
 
ARTICLE 2
GRANT OF SECURITY.
 
Section 2.01 Grant of Security.  To secure the prompt and complete payment and
performance when due of the Obligations, the Borrower hereby assigns, transfers
and pledges to the Collateral Agent, for the benefit of the Secured Parties, and
grants to the Collateral Agent, for the benefit of the Secured Parties, a
continuing lien, claim and encumbrance upon and security interest (collectively,
the “Security Interest”) in all of the Borrower’s right, title and interest in,
to and under all personal property of the Borrower (other than the Excluded
Property), whether tangible or intangible and whether now owned or existing or
hereafter arising or acquired and wheresoever located (collectively, the
“Collateral”), including (but excluding in each case the Excluded Property):
 
(a) the Royalties Receivables;
 
(b) the Facility Account, the Reserve Account, the Royalties Tax Account, the
Controlled Deposit Account and all other bank and similar accounts and all
Financial Assets, Money, investments, Investment Property, Instruments and other
property on deposit, credited to or held in any such account, and all interest,
dividends, earnings, income and other distributions from time to time received,
receivable or otherwise distributed or distributable thereto or in respect
thereof;
 
(c) all other Credit Documents to which it is or becomes a party (whether
arising pursuant to the terms of any such agreement or otherwise available to
the Borrower at law or in equity), including:
 
(i) all rights of the Borrower to receive moneys and other property or assets
due and to become due under or pursuant thereto,
 
(ii) all claims of the Borrower for damages arising out of or for breach of or
default thereunder,
 
(iii) all rights of the Borrower to receive moneys and other proceeds due and to
become due pursuant to any insurance, indemnity, costs and expenses provision,
warranty or guaranty thereunder or in respect thereof,
 
(iv) the rights of the Borrower to compel performance and otherwise exercise and
enforce all rights and remedies thereunder,
 
 
5

--------------------------------------------------------------------------------

 
 
(v) all rights of the Borrower to agree, deny, give or withhold any consents,
requests, notices, demands, directions, approvals, assignments, extensions or
waivers under or with respect thereto,
 
(vi) all Liens granted to the Borrower to secure payment of monies or
obligations due to the Borrower thereunder or pursuant thereto, and
 
(vii) all accounts and general intangibles relating to or arising therefrom or
in connection therewith;
 
(d) all security interests or Liens and property subject thereto from time to
time purporting to secure payment of all or any part of the Royalties Receivable
or all or any part of the foregoing property described in clauses (a) through
(c);
 
(e) all Accounts, Certificates of Deposit, Commercial Tort Claims, Chattel Paper
(whether tangible or electronic), Collateral Records, Deposit Accounts,
Insurance, intellectual property rights, Documents, Financial Assets, Fixtures,
General Intangibles, Goods, Instruments, Inventory, Investment Property
(including Securities Accounts and Financial Assets credited thereto),
Letter-of-Credit Rights, Letters of Credit, Money, Payment Intangibles,
Proceeds, Securities, Securities Accounts and Supporting Obligations;
 
(f) all accessions to, substitutions for and replacements of any or all of the
foregoing property described in clauses (a) through (e);
 
(g) all present and future claims, demands, causes and choices in action in
respect of any or all of the foregoing property described in clauses (a) through
(f);
 
(h) all collections, payments, products, profits, income and Proceeds of every
kind and nature whatsoever in respect of any or all of the foregoing property
described in clauses (a) through (g), including all cash and non-cash, and other
property consisting of, arising from or relating to all or any part of any of
the foregoing; and
 
(i) all Records held or maintained by or on behalf of the Buyer or the Servicer
relating to the Royalties and any or all of the foregoing property described in
clauses (a) through (h).
 
Section 2.02 Security for Obligations.  This Security Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment and
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code), of all Obligations.
 
Section 2.03 Revisions to the UCC.  For the avoidance of doubt, it is expressly
understood and agreed that, to the extent the UCC is revised after the date
hereof such that the definition of any of the terms included in the description
or definition of the Collateral is changed, the parties hereto desire that any
property which is included in such changed definitions, but which would not
otherwise be included in the Collateral on the date hereof, nevertheless be
included in the Collateral upon the effective date of such
revision.  Notwithstanding the immediately preceding sentence, the Security
Interest of the Collateral Agent is intended to apply immediately on the Initial
Funding Date to all of the Collateral to the fullest extent permitted by
applicable law, regardless of whether any particular item of the Collateral was
then subject to the UCC.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 2.04 Continuing Liability of the Borrower.  Anything herein contained to
the contrary notwithstanding: (a) the Borrower shall remain liable for all of
Borrower’s obligations under or with respect to the Collateral in accordance
with and pursuant to the respective terms and provisions thereof unless
otherwise provided herein or in any other Credit Document, (b) the Collateral
Agent shall not have any obligation or liability under or with respect to the
Collateral by reason of or arising out of this Security Agreement or any other
Credit Document unless otherwise provided herein or therein nor shall the
Collateral Agent have any obligation to make any inquiry as to the nature or
sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under the Collateral (except as provided
in the Credit Agreement), and (c) any obligation of Borrower under or with
respect to the Collateral may (but shall not be required to) be performed by the
Collateral Agent or any nominee or other designee of the Collateral Agent as
provided here and in the Credit Agreement without releasing Borrower therefrom
and without resulting in any assumption of or liability for such obligation by
the Collateral Agent unless otherwise provided herein or in any other Credit
Document.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES.
 
Section 3.01 Representations and Warranties.  The Borrower hereby represents and
warrants to the Collateral Agent and each Lender as of the Effective Date and on
each other date on which representations and warranties are made or re-made
under the Credit Agreement, that:
 
(a) The Borrower has no accounts other than the Facility Account, the Reserve
Account, the Royalties Tax Account and, to the extent such accounts are
established, the Controlled Deposit Account and the I/C Loan Account, and all
then-existing accounts are accurately and completely described on Schedule 1
hereto.
 
(b) (i) The Collateral Agent has Control over each of the Facility Account, the
Reserve Account, the Royalties Tax Account and, to the extent it exists on such
date, the Controlled Deposit Account; and (ii) to the extent existing on such
date, no Person other than the Borrower has Control of the I/C Loan Account,
such account is owned by and is in the name of the Borrower and is not subject
to any Lien.
 
(c) This Security Agreement is effective to create a valid and continuing
Security Interest in the Collateral in favor of the Collateral Agent for the
benefit of the Secured Parties, which Security Interest is prior to all other
Liens, and is enforceable as such against creditors of the Seller, the Project
Company and, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally, the Borrower and
against purchasers from the Borrower, the Seller, and the Project Company (other
than recipients, assignees or transferees of the Project Company’s rights
pursuant to a Forced Transfer); provided, that the Collateral Agent will not
have any rights against third-party purchasers in respect of after-extracted oil
or gas that such third-party purchases directly from the Project Company.  Upon
the filing in the filing office in the state of Delaware of the UCC Financing
Statements, the registration of the Collateral Agent Registration in the
Petroleum Register and the execution and delivery of the Account Control
Agreement by the parties thereto, the Security Interests granted in the
Collateral in favour of the Collateral Agent for the benefit of the Secured
Parties hereunder and under any other Credit Document constitute perfected first
priority Liens.
 
 
7

--------------------------------------------------------------------------------

 
 
(d) The Borrower’s name in which it has executed this Security Agreement and
each of the other Credit Documents is the exact name as it appears in its
organization documents, as filed with its jurisdiction of organization.  The
Borrower has not, during the past five years, been known by or used any other
corporate or fictitious name, or been a party to any merger or consolidation, or
been a party to any acquisition.  The Borrower has no place of business, and no
Collateral or Collateral Records relating thereto are maintained at any
location, other than as set forth on Schedule 1 hereto.  All information
regarding the Borrower set forth on Schedule 1 hereto is true, accurate and
complete, including:
 
(i) the type of entity of the Borrower;
 
(ii) its sole jurisdiction of organization;
 
(iii) its organizational identification number, if any, issued to it by its
jurisdiction of organization;
 
(iv) its federal employer identification number;
 
(v) its mailing address;
 
(vi) the location of its chief executive office; and
 
(vii) the premises at which any Collateral is located or at which any Collateral
Records are maintained.
 
(e) None of the Collateral is of a type for which security interests or liens
may be perfected by filing under any federal statute.
 
(f) The Borrower has no right, title or interest in any Inventory, Equipment,
Fixtures, Commercial Tort Claims, Chattel Paper, intellectual property rights
or, other than Permitted Investments held in the Facility Account, the Reserve
Account or the Royalties Tax Account in compliance with the terms of this
Security Agreement and the Account Control Agreement, any Instruments,
Securities or other Investment Property.
 
(g) Under Applicable Law and the Israeli Tax Ruling, upon the sale or other
disposition of Collateral pursuant to this Security Agreement, the Seller (and
not the Borrower or the Collateral Agent, including directly from the proceeds
of such sale or other disposition) will be required pay all related Taxes (other
than value added taxes) to the applicable tax authority to whom such Taxes are
due.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 4
COVENANTS.
 
Section 4.01 General Covenants.  The Borrower agrees that:
 
(a) Additional Accounts. The Borrower will not open or maintain any accounts
other than the Facility Account, the Reserve Account, the Royalties Tax Account,
one (1) Controlled Deposit Account and one (1) I/C Loan Account.
 
(b) Instruments, Securities, Chattel Paper and Documents.  If the Borrower shall
at any time hold or acquire any Chattel Paper, Securities (to the extent
certificated), Instruments or Documents, in each case, constituting or
evidencing Collateral (and not Excluded Property), it shall: (i) immediately
upon acquisition thereof hold the same in trust for the Collateral Agent and
(ii) within two (2) Business Day after acquisition thereof, endorse, assign and
deliver the originals of the same to the Collateral Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time specify.
 
(c) Uncertificated Securities and Certain Other Investment Property.  The
Borrower shall cause the appropriate issuers (and, if held with a Securities
Intermediary or commodities intermediary, such intermediary) of uncertificated
Securities or other types of Investment Property not represented by certificates
that are Collateral (and not Excluded Property) to mark their books and records
with the numbers and face amounts of all such uncertificated securities or other
types of Investment Property not represented by certificates and all rollovers
and replacements therefor to reflect the Security Interest of the Collateral
Agent in the Collateral granted pursuant to this Security Agreement.  The
Borrower will, with respect to Investment Property constituting Collateral held
with a Securities Intermediary (other than pursuant to the Account Control
Agreement) or commodities intermediary, to cause such intermediary to enter into
a Control Agreement with the Collateral Agent in form and substance satisfactory
to the Collateral Agent that provides the Collateral Agent Control of such
Collateral.
 
(d) Commercial Tort Claims.  If the Borrower shall at any time hold or acquire a
Commercial Tort Claim, it shall promptly (and in any event within two (2)
Business Days) notify the Collateral Agent in a writing of the particulars
thereof and, to the extent such Commercial Tort Claim does not relate solely to
the Excluded Property, execute and deliver to the Collateral Agent any
supplement to this Security Agreement or any other documents or instruments
reasonably requested by, and in form and substance acceptable to, the Collateral
Agent to evidence the grant of a security interest therein and in the Proceeds
thereof in favor of the Collateral Agent.
 
(e) Change of Name or Location; Change of Fiscal Year.  The Borrower will not
change: (i) its name as it appears in official filings in the state of its
organization, (ii) the type of entity that it is, (iii) its organization
identification number, if any, issued by its state of organization, or (iv) its
state of organization, in each case as set forth on Schedule 1 hereto, without
the prior written consent of the Collateral Agent.  The Borrower will not change
its chief executive office, mailing address, the offices or locations at which
any Collateral is located, or the location of the Collateral Records, in each
case as set forth on Schedule 1 hereto, unless the Borrower shall have given the
Collateral Agent prior written notice of such event or occurrence, and the
Collateral Agent shall have either determined that such event or occurrence
would not reasonably be expected to adversely affect the validity,
enforceability, perfection or priority of its Security Interest in the
Collateral, or taken such steps (with the cooperation of the Borrower to the
extent necessary or advisable) as are necessary or advisable to properly
establish or maintain the validity, enforceability, perfection and priority of
the Collateral Agent’s Security Interest in the Collateral.
 
 
9

--------------------------------------------------------------------------------

 
 
(f) First Priority, Perfected Security Interest.  The Borrower shall maintain at
all times in favor of the Collateral Agent, for the benefit of the Secured
Parties, a valid and enforceable first priority, perfected Security Interest in
the Collateral.
 
(g) Collateral Records.  The Borrower will maintain, at its own cost and
expense, such complete and accurate Records with respect to the Collateral owned
or held by it or on its behalf as is consistent with prudent and standard
practices used in industries that are the same as or similar to those in which
it is engaged, but in any event to include complete accounting Records
indicating all payments and proceeds received with respect to any part of such
Collateral, and, at such time or times as the Collateral Agent may reasonably
request, promptly to prepare and deliver to the Collateral Agent a duly
certified schedule or schedules in form and detail reasonably satisfactory to
the Collateral Agent showing the identity and amount of any and all such
Collateral.
 
(h) Taxes.  (i) Except as otherwise provided herein, in the Credit Agreement or
in any other Credit Document, the Borrower will pay promptly when due all Taxes
upon the Collateral or incurred in connection with the use or operation of such
Collateral or incurred in connection with this Security Agreement, including the
exercise of any remedies hereunder or otherwise in respect of the Collateral, in
each case, other than those Taxes for which the Seller is responsible under the
terms of any of the Credit Documents, the Israeli Tax Ruling or Applicable Law;
provided, that any such Taxes in respect of the Excluded Property that are
required to be paid by the Borrower shall be paid first from payments or
distributions under or proceeds of the Excluded Property, including any funds in
the I/C Loan Account.
 
(ii) If the Collateral Agent is required under Applicable Law to withhold,
deduct and/or pay any Taxes directly from the proceeds of a sale or other
disposition of Collateral (other than value added taxes, which the parties agree
shall be paid by any purchaser upon such sale or disposition), then the
Collateral Agent will withhold, deduct and/or pay such Taxes from such proceeds
to the applicable tax authority to whom such Taxes are due, and if the Seller
fails to promptly pay to the Collateral Agent an amount equal to all such Taxes
withheld, deducted and/or paid by the Collateral Agent and/or indemnify and hold
the Collateral Agent and the other Secured Parties harmless, on an after-tax
basis, from and against any and all such Taxes in accordance with the foregoing
clause, then the Borrower shall promptly pay such amount to the Collateral Agent
to the Facility Account and will indemnify and hold the Collateral Agent and the
other Secured Parties harmless, on an after-tax basis, from and against any and
all such Taxes.
 
(i) No Interference.  The Borrower will not interfere in any manner that could
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on any right, power or remedy of the Collateral Agent provided for in,
and not prohibited by, this Security Agreement or any other Credit Document or
now or hereafter existing at law or in equity or by statute or otherwise, or the
exercise or beginning of the exercise by the Collateral Agent of any one or more
of such rights, powers or remedies.
 
(j) Excluded Property.  The Borrower will not directly or indirectly sell,
assign (by operation of law or otherwise), transfer or otherwise dispose of, or
grant any option with respect to, or create, incur, assume, grant or permit to
exist any Lien upon or with respect to any of the Excluded Property and will not
consent to the assignment or transfer by the Seller of any of its rights or
obligations under any of the Excluded Property without the prior written consent
of the Collateral Agent.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 4.02 Protection; Further Actions.  (a) The Borrower agrees that from
time to time, at its cost and expense, it will promptly execute and deliver all
further instruments and documents, and take all further action in accordance
with Applicable Law and the Credit Documents, that may be necessary or
desirable, or as may be reasonably requested by the Collateral Agent, in order
to create, perfect, maintain, protect, enforce and defend the first priority
perfected Lien of the Collateral Agent on the Collateral or to enable the
Collateral Agent to exercise and enforce its rights and remedies not prohibited
hereunder, under the other Credit Documents and otherwise in respect of
Collateral.  Without limiting the generality of the foregoing, the Borrower
will: (i) file, record and register such financing or continuation statements,
or amendments thereto, and such other documents or instruments as may be
necessary or desirable, or as may be reasonably requested by the Collateral
Agent, in order to create, perfect, maintain, protect, enforce and defend any
Lien in the Collateral granted or purported to be granted to the Collateral
Agent under this Security Agreement or any other Credit Document and the
perfection and first priority thereof, (ii) furnish to the Collateral Agent from
time to time statements and schedules further identifying and describing the
Collateral in reasonable detail, (iii) defend or, as may reasonably be requested
by the Collateral Agent, otherwise appear in any action or proceeding that may
affect the Collateral Agent’s title to or Lien on all or any part of the
Collateral or the perfection or first priority thereof and (iv) during the
continuation of an Event of Default, if requested by the Collateral Agent, apply
or assist the Collateral Agent in its application to the Israeli Petroleum
Commissioner and, if applicable, the Israeli courts for the appointment of a
receiver for the Collateral to sell all or any part of the Collateral and use
the proceeds thereof to repay the Loans and other Obligations.  Notwithstanding
anything else in the Credit Documents to the contrary, none of the Borrower, the
Servicer or any agent of either thereof shall have any authority to file a
termination, partial termination, release, partial release or any amendment to
any financing statement or other recording, filing or registration covering all
or any portion of the Collateral that deletes or amends the name of the debtor,
transferor, charger, pledgor or seller or excludes or releases any of the
Royalties or other Collateral described therein, without the prior written
consent of the Collateral Agent; provided that the Borrower, the Servicer or any
agent thereof shall have the authority to make any such filing if the Funding
Date of a Series does not occur during the Availability Period for such Series
and Loans of such Series have not been funded under the Credit Agreement and the
Commitments for such Series thereunder have been terminated.
 
(b) The Borrower hereby authorizes the filing, recording and registration by the
Collateral Agent of any financing statements, amendments to financing
statements, continuation statements, and other documents and instruments
(without the signature of Borrower to the extent permitted by applicable law),
in any jurisdictions and with any filing, recording or registration office as
the Collateral Agent may determine are necessary or desirable to create,
perfect, maintain, enforce or defend the Collateral Agent’s Lien on the
Collateral and the perfection and first priority and, if applicable, superiority
thereof.  The Borrower agrees to promptly execute and deliver to the Collateral
Agent, upon its request, any such statements, instruments and documents.  Such
statements, instruments and documents may describe the Collateral in the same
manner as described herein or may contain an indication or description of the
Collateral that describes such property in any other manner as the Collateral
Agent may determine is necessary or prudent, including describing such property
as “all assets” or “all personal property” of the Borrower “whether now owned or
hereafter acquired or arising and wheresoever located, including all accessions
thereto and products and proceeds thereof” or words of similar meaning, provided
any such indication or description shall expressly exclude the Excluded
Property.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE 5
PROJECT COMPANY CHARGE
 
For the avoidance of doubt: (a) the representations, warranties and covenants
set forth in Sections 3.01(c), 4.01(f) and 4.02(a) of this Agreement are subject
to the fact that the Project Company has previously charged all of its rights to
the Lease and the Project; provided, that the Royalties and the other Collateral
are not subject to such charge, and the foregoing statement shall not in any way
limit the Borrower’s representations, warranties and covenants with respect to
such Royalties or other Collateral, including the ownership thereof or Security
Interest therein, and (b) the Project Company is liable to pay Statutory
Royalties as a first and prior payment from its revenues from the Project, and
such amounts do not constitute Royalties.
 
ARTICLE 6
REMEDIES UPON EVENT OF DEFAULT.
 
Section 6.01 Remedies.
 
(a) General.  Upon the occurrence and during the continuation of any Event of
Default and, solely with respect to the Seller Collateral, subject to Sections
6.01 of the Seller Security Agreement and Section 7.02 of the Credit Agreement,
the Collateral Agent (itself or through an agent or nominee) is hereby
authorized and empowered to, subject to Applicable Law, exercise all rights and
remedies, including in respect of the Collateral: (i) provided for herein or in
any other Credit Document; provided that this clause (i) shall not limit any
rights or remedies available to the Collateral Agent prior to an Event of
Default, (ii) available to it or any other Secured Party at law or in equity,
and (iii) available to a secured party under the UCC (whether or not the UCC
applies to the affected Collateral) or any other Applicable Law, including to
collect, enforce or satisfy any Obligations then owing, whether by acceleration
or otherwise, and also may pursue any of the following separately, successively
or simultaneously:
 
(A) take possession of any Collateral not already in its possession without
demand and without legal process;
 
(B) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;
 
(C) appoint a receiver for all or any portion of the Collateral, or apply to the
Israeli Petroleum Commissioner and, if applicable, the Israeli courts for the
appointment of a receiver to sell all or any part of the Collateral;
 
(D) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate;
 
 
12

--------------------------------------------------------------------------------

 
 
(E) give notice of sole control or any other instruction or Entitlement Order
under any Control Agreement;
 
(F) transfer and register in its name or in the name of its nominee any
Securities or Instruments constituting Collateral, and collect and receive any
dividends, interest, principal and other distributions and income in respect
thereof;
 
(G) demand, sue for, collect, or make any settlement or compromise which it
deems desirable with respect to the Collateral;
 
(H) without demand, presentment, protest, advertisement or notice (all and each
of which are hereby waived) except as specified below or required under the UCC
or other Applicable Law, and subject to Applicable Law, sell, assign, lease,
license (on an exclusive or nonexclusive basis) or otherwise dispose of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, at such time or times and at such price or prices and upon
such other terms as the Collateral Agent may deem commercially reasonable;
provided, that notwithstanding the foregoing, any notice provided by or on
behalf of the Collateral Agent to the Borrower of any such sale, assignment,
lease, license or other disposition of the Collateral or any part thereof at
least ten (10) calendar days prior thereto shall for all purposes constitute
commercially reasonable notice; and
 
(I) exercise any and all rights and remedies available to the Borrower under or
in connection with the Royalties Receivables, including (i) under the Royalties
Transfer Agreements, (ii) as a secured party under the UCC (whether or not the
UCC applies), or (iii) under any other Applicable Law or in equity.
 
(b) Sales of Collateral.  Subject to Applicable Law:
 
(i) The Collateral Agent or any Secured Party may be the purchaser of any or all
of the Collateral at any public or, to the extent permitted by the UCC and any
other Applicable Law, private sale, and the Collateral Agent shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such sale made in
accordance with the UCC, to use and apply any of the Obligations as a credit on
account of the purchase price for any Collateral payable by the Collateral Agent
at such sale;
 
(ii) each purchaser at any such sale of any or all of the Collateral shall hold
the property sold absolutely free from any claim or right on the part of the
Borrower, and the Borrower hereby waives (to the extent permitted by Applicable
Law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted;
 
(iii) the Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  The Collateral Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned;
 
 
13

--------------------------------------------------------------------------------

 
 
(iv) the Borrower hereby waives (to the extent permitted by Applicable Law) any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree;
 
(v) the Collateral Agent may sell the Collateral on a “where is; as is” basis
and without giving any warranties as to the Collateral.  The Collateral Agent
may specifically disclaim or modify any warranties of title or the like.  This
procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral; and
 
(vi) if the Collateral Agent sells any of the Collateral on credit, the
Obligations will be credited only with payments actually made by the purchaser
and received by the Collateral Agent and applied to the indebtedness of the
purchaser.  In the event the purchaser fails to pay for the Collateral, the
Collateral Agent shall incur no liability and may resell the Collateral.
 
(c) Deficiency.  If the proceeds of any sale or other disposition of the
Collateral are insufficient to pay all the Obligations, the Borrower shall be
remain liable for the deficiency and shall pay all reasonable fees and expenses
of the Collateral Agent, and its experts, agents and attorneys, to collect on
such deficiency.  Any surplus of the proceeds of any action taken by the
Collateral Agent in respect of the Collateral hereunder, after deducting the
reasonable fees and expenses described in this paragraph (c) and satisfaction of
the Obligations, shall be promptly transferred to Borrower.
 
(d) Specific Enforcement.  The Borrower agrees that a breach of any of the
covenants or agreements contained in this Section 6.01 will cause irreparable
injury to the Collateral Agent, on behalf of the Secured Parties, that the
Collateral Agent has no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant and agreement contained in this
Article 6 shall be specifically enforceable against the Borrower (subject to
Applicable Law), and the Borrower hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants and
agreements except for: (i) a defense that no Event of Default has occurred
giving rise to the Obligations becoming due and payable prior to their stated
maturities, (ii) a defense required in order for the Borrower to comply with
Israeli Applicable Law in respect of the Israeli Collateral or (iii) a defense
under Section 9.14 with respect to the priority of enforcement of the Security
Interest in the Royalties granted pursuant to the Israeli Security
Agreement.  Other than as expressly set forth herein and in any other Credit
Documents, nothing in this Section 6.01 shall in any way alter the rights of the
Collateral Agent hereunder.
 
(e) No Obligation to Exercise or Exhaust Remedies.  The Collateral Agent shall
not be required to make any demand upon, or pursue or exhaust any of its rights
or remedies against, the Borrower, any other obligor, pledgor or any other
Person with respect to the Obligations or to pursue or exhaust any of its rights
or remedies with respect to any Collateral therefor. The Collateral Agent shall
have no obligation to marshal any of the Collateral.
 
 
14

--------------------------------------------------------------------------------

 
 
(f) Cash Proceeds of Sale of Collateral.  Subject to Section 4.01(h)(ii), all
cash Proceeds received by the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
shall be applied by the Collateral Agent against the Obligations in the priority
set forth in Section 2.08(c) of the Credit Agreement.
 
Section 6.02 Power of Attorney.  (a) In addition to and without limiting any
other rights or powers of the Collateral Agent otherwise set forth and not
prohibited herein or in any other Credit Document, the Borrower hereby appoints
the Collateral Agent and any officer or agent thereof, as the Borrower’s true
and lawful agent and attorney-in-fact for the purpose of carrying out the
provisions of this Security Agreement and each other Credit Document and taking
any action and executing any instrument that the Collateral Agent may deem
necessary or advisable to accomplish the purposes hereof or thereof, in each
case (unless otherwise specified herein or therein) upon the occurrence and
during the continuance of an Event of Default and subject to the terms of
Section 6.01 of the Seller Security Agreement and Section 7.02 of the Credit
Agreement, which appointment is irrevocable and coupled with an interest, and
without limiting the generality of the foregoing, the Collateral Agent shall
have the right, with power of substitution for the Borrower and in the
Borrower’s name or otherwise, for the use and benefit of the Collateral Agent
and the other Secured Parties, in each case (unless otherwise specified herein
or therein) upon the occurrence and during the continuance of an Event of
Default, to: (i) receive, endorse, assign and/or deliver all instruments or
documents relating to the Collateral and any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral;
(ii) demand, collect, receive payment of, give receipt for, and give discharges
and releases of, any of such Collateral; (iii) commence and prosecute any and
all suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on any of the Collateral or to
enforce any rights in respect of the Collateral; (iv) settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to any of
such Collateral; (v) use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with any of such Collateral, (vi) exercise all
other rights, powers, privileges and remedies to which the owner of the
Collateral would be entitled, and (vii) subject to the terms of Section 6.01 of
the Seller Security Agreement and Section 7.02 of the Credit Agreement, do all
other acts and things necessary or desirable to carry out the purposes of this
Security Agreement and the other Credit Documents, as fully and completely as
though the Collateral Agent were the absolute owner of such Collateral for all
purposes; provided, however, that nothing herein contained shall be construed as
permitting the Collateral Agent to take any action prohibited hereunder or under
any other Credit Document or requiring or obligating the Collateral Agent or any
other Secured Party to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Collateral Agent or any
other Secured Party, or to present or file any claim or notice, or to take any
action with respect to any of the Collateral or the monies due or to become due
in respect thereof or any property covered thereby, and no action taken or
omitted to be taken by the Collateral Agent or any other Secured Party with
respect to any of the Collateral shall give rise to any defense, counterclaim or
offset in favor of the Borrower or to any claim or action against the Collateral
Agent or any other Secured Party.  This power of attorney has been granted to
secure the Borrower’s obligations under this Security Agreement and to safeguard
the rights of the Secured Parties and the Collateral Agent in the Collateral
under this Security Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
(b) To the extent permitted by Applicable Law, the Borrower hereby ratifies all
that said attorney-in-fact shall lawfully do or cause to be done pursuant to
clause (a) of this Section 6.02.
 
(c) The provisions of this Article 6 shall in no event relieve any Borrower of
any of its obligations hereunder or under the other Credit Documents with
respect to any of the Collateral or impose any obligation on the Collateral
Agent or any other Secured Party to proceed in any particular manner with
respect to any of the Collateral, or in any way limit the exercise by the
Collateral Agent or any other Secured Party of any other or further right that
it may have at any time whether hereunder, under any other Credit Document, by
law or otherwise; provided that the exercise of the rights and remedies of the
Collateral Agent or any Secured Party in respect of the Seller Collateral shall
be subject to Sections 6.01 of the Seller Security Agreement and Section 7.02 of
the Credit Agreement.
 
Section 6.03 Borrower’s Obligations Upon Event of Default. Upon the written
request of the Collateral Agent after the occurrence of an Event of Default, the
Borrower, subject to Applicable Law, will promptly:
 
(a) assemble and make available to the Collateral Agent or its nominee the
Collateral and all Collateral Records at any time evidencing or relating to any
of the Collateral at any place or places reasonably specified by the Collateral
Agent;
 
(b) permit the Collateral Agent or its nominee to enter any premises where all
or any part of its Collateral or the Collateral Records at any time evidencing
or relating to any of the Collateral are located and to remove all or any part
of the Collateral and Collateral Records; and
 
(c) execute and deliver to the Collateral Agent or its nominee all necessary or
appropriate releases, assignments, endorsements, instruments of sale or
transfer, and other documents to facilitate the Collateral Agent’s enforcement
of its rights and remedies in respect of the Collateral or otherwise under this
Security Agreement, including the sale of the Collateral free and clear of the
any claims or interests of the Borrower.
 
Section 6.04 Payment.  Should the payment or due date of the Obligations or any
part thereof not yet have fallen due at the time of the enforcement of the
Collateral, or should any of the Obligations be due on a contingent basis only,
then the Collateral Agent shall be entitled to recover out of the proceeds of
such enforcement an amount sufficient to cover the Obligations (or such part
thereof) that are not yet due or that are contingent, based on its commercially
reasonable estimate thereof, and the amount so recovered and yet to be
appropriated shall be held by the Collateral Agent as Collateral as security for
and until the indefeasible payment and discharge in full of all Obligations;
provided that the Borrower shall have the right to request, and the Collateral
Agent shall provide upon such request, reasonable information as to the amounts
so recovered that are being held by it as security.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE 7
TERMINATION; RELEASE OF COLLATERAL; REINSTATEMENT.
 
Section 7.01 Continuation; Reinstatement.  Subject to Section 7.02, on the Final
Payout Date at such time as the Loans and all other Obligations (other than
contingent or reimbursement obligations as to which no claims have been made)
have been indefeasibly paid in full in cash and performed in full and all
Commitments have expired or been terminated in accordance with the terms of the
Credit Agreement, the Collateral shall be released from the Liens created
hereby, and this Security Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and the
Borrower hereunder shall terminate, all without delivery of any document or
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Borrower.  At the request and the sole cost and
expense of the Borrower following any such termination, the Collateral Agent
shall deliver to the Borrower any Collateral held by the Collateral Agent
hereunder and execute and deliver to the Borrower such documents or instruments
as the Borrower may reasonably request to evidence such termination and release
of the Collateral from the Lien of this Security Agreement.
 
Section 7.02 Continuation; Reinstatement.  Notwithstanding the foregoing, this
Security Agreement and the Security Interest in the Collateral granted hereunder
shall remain in full force and effect and continue to be effective or shall be
automatically reinstated, as the case may be, if at any time (a) one or more of
the conditions or events set forth in Section 7.01 (h) or (i) of the Credit
Agreement shall occur or (b) the payment or performance of the Obligations, or
any part thereof, is set aside, defeased, rescinded or reduced in amount, or
must otherwise be repaid, restored or returned (including as a voidable
preference or fraudulent conveyance, or pursuant to any settlement entered into
by the Collateral Agent or any Secured Party), then in any such case, the
Obligations, this Security Agreement and the Liens in favor of the Collateral
Agent shall be automatically revived and reinstated as if such payment or
performance had not occurred; provided that, subject to and as limited by the
terms of the proviso set forth in Section 7.02 of the Seller Security Agreement,
the foregoing shall be without prejudice to any termination of the Seller’s
obligations pursuant to and in accordance with Section 6.01(d)(ii) of the Seller
Security Agreement.  Subject to the proviso in the immediately preceding
sentence, at the request of the Collateral Agent, and at the sole cost and
expense of the Borrower, the Borrower shall take such actions, including
delivering any Collateral then held by or on behalf of the Borrower, and execute
and deliver such documents and instruments as the Collateral Agent may
reasonably request to evidence that the Obligations, this Security Agreement and
the Liens in favor of the Collateral Agent are in full force and effect and
continue to be effective or are reinstated and revived, as the case may be.
 
ARTICLE 8
COLLATERAL AGENT; POWER OF ATTORNEY.
 
Section 8.01 General.  The Collateral Agent has been appointed on behalf of the
Secured Parties pursuant to the Credit Agreement.  The actions of the Collateral
Agent hereunder are subject to the rights, protections, privileges, indemnitees
and immunities of the Collateral Agent under the Credit Agreement.  The
Collateral Agent shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking action (including the release or substitution of the
Collateral), in accordance with this Security Agreement, the Credit Agreement
and each other Credit Document to which it is a party.  The Collateral Agent may
employ agents and attorneys-in-fact in connection herewith and shall not be
liable for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith except for gross negligence or willful
misconduct.  The Collateral Agent may resign and a successor Collateral Agent
may be appointed in the manner provided in the Credit Agreement.  Upon the
acceptance of any appointment as the Collateral Agent by a successor Collateral
Agent, that successor shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent under
this Security Agreement, and the retiring Collateral Agent shall thereupon be
discharged from its duties and obligations under this Security Agreement.  After
any retiring Collateral Agent’s resignation, the provisions hereof shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Security Agreement while it was the Collateral Agent.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 8.02 Powers; No Duty.  The powers conferred on the Collateral Agent
hereunder are solely to protect the interests of the Secured Parties in the
Collateral and shall not impose any duty upon it to exercise any such
powers.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own
property.  Neither the Collateral Agent nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of Borrower or otherwise.  If Borrower fails to perform any agreement
contained herein, the Collateral Agent may (but shall have no obligation to)
itself perform, or cause performance of, such agreement, and the reasonable
expenses of the Collateral Agent incurred in connection therewith shall be
payable by Borrower under Section 8.04.
 
Section 8.03 Reimbursement.  The Borrower agrees to pay to the Collateral Agent
the amount of any and all out-of-pocket expenses, including the reasonable fees,
other charges and disbursements of outside counsel and of any experts or agents,
that the Collateral Agent, may incur in connection with (a) the administration
of this Security Agreement or the Collateral, (b) the custody or preservation
of, or the sale of, collection from, or other realization upon, any of the
Collateral, (c) the collection of any deficiency, if the proceeds of any sale or
other disposition of the Collateral upon an Event of Default are insufficient to
pay all of the Obligations, (d) the exercise, enforcement or protection of any
of the rights or remedies of the Collateral Agent hereunder, and (e) the failure
by the Borrower to perform or observe any of the provisions hereof.  Any amounts
payable as provided hereunder shall be additional Secured Obligations secured
hereby and by the other Security Documents.  The provisions of this Section 8.03
shall remain operative and in full force and effect regardless of the
termination of this Security Agreement or any other Credit Document.  All
amounts due under this Section 8.03 shall be payable within five (5) days of
written demand therefor and shall bear interest at the rate specified in the
Credit Agreement.
 
Section 8.04 Indemnification.  The Borrower hereby agrees to indemnify and hold
harmless each Indemnitee from any losses, damages, liabilities, claims and
related expenses (including the reasonable fees and expenses of any counsel for
any Indemnitee), arising out of, in connection with or resulting from this
Security Agreement or the Collateral, including enforcement hereof or thereof,
whether brought by a third party or by the Borrower, any other Person, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnification shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities, costs or related expenses resulted
from the gross negligence or willful misconduct of such Indemnitee.  All amounts
due under this Section 8.04 shall be due and payable promptly (and in any event
within five (5) Business Days) after demand therefor.
 
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE 9
MISCELLANEOUS.
 
Section 9.01 Notices.  Any notice required or permitted to be given under this
Security Agreement shall be given in accordance with Section 9.02 of the Credit
Agreement.
 
Section 9.02 No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Collateral Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege except as may otherwise be specified in the Seller Security
Agreement or the Credit Agreement.  The rights, powers and remedies given to the
Collateral Agent and each Lender hereby are cumulative and shall be in addition
to and independent of all rights, powers and remedies existing by virtue of any
statute or rule of law or in any of the other Credit Documents.  Any forbearance
or failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
 
Section 9.03 Severability; Independence of Covenants.  In case any provision in
or obligation under this Security Agreement or any Credit Document shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of an Event of Default if such action is taken or condition
exists.
 
Section 9.04 Continuing Security Interest; Assignment.  This Security Agreement
shall create a continuing Security Interest in the Collateral, shall remain in
full force and effect until terminated in accordance with Article 7 and shall be
binding upon the Borrower, its permitted assigns and successors, and inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and its successors, transferees and
assigns.  Without limiting the generality of the foregoing, if any Lender
assigns or otherwise transfers any Loan held by it to any other Person in
accordance with Section 9.06 of the Credit Agreement, such other Person shall
thereupon become vested with all the benefits in respect thereof granted to the
Lenders herein or otherwise as a Secured Party to the extent provided
herein.  Each Secured Party shall have all the rights of an express third party
beneficiary hereof.  The Borrower shall not, without the prior written consent
of the Collateral Agent, given in accordance with the Credit Agreement and this
Security Agreement, assign any right, duty or obligation hereunder.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 9.05 Entire Agreement.  This Security Agreement and the other Credit
Documents embody the entire agreement and understanding between Borrower and the
Collateral Agent and supersede all prior agreements and understandings between
such parties relating to the subject matter hereof and thereof.  Accordingly,
the Credit Documents may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  In the event of
any conflict between this Security Agreement and the Credit Agreement, the
provisions of the Credit Agreement shall govern.
 
Section 9.06 Counterparts, Electronic Signature.  This Security Agreement may be
executed in any number of counterparts (including by facsimile transmission),
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of this Security Agreement by
e-mail (PDF) or telecopy shall be effective as delivery of a manually executed
counterpart of this Security Agreement.
 
Section 9.07 Survival.  Without prejudice to the survival of any other agreement
of the Borrower under this Security Agreement or any other Credit Document, the
agreements and obligations of the Borrower contained in Section 2.01 (to the
extent necessary to effectuate the intents and purposes of Section 7.02),
Sections 4.01(h), 7.02, 8.03 8.04 and 9.07, shall survive execution and delivery
of this Security Agreement, termination of this Security Agreement and the other
Credit Documents and the repayment in full of all of the Obligations.
 
Section 9.08 Waiver; Amendment.  This Security Agreement, or any provision
hereof, may be amended, modified or waived only by a written instrument executed
by each of the parties hereto acting by their respective duly authorized
representatives.
 
Section 9.09 Governing Law.  This Security Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York including Section
5-1401 and Section 5-1402 of the New York General Obligations Law, but otherwise
without regard to the state of New York's conflict of laws provisions that would
result in the application of the laws of any other jurisdiction.
 
Section 9.10 Consent To Jurisdiction.
 
(a) All judicial proceedings brought against the Borrower arising out of or
relating hereto or any other Credit Document, or any of the obligations, may be
brought in any state or federal court of competent jurisdiction sitting in the
Borough of Manhattan in the City of New York.  By executing and delivering this
Security Agreement, the Borrower, for itself and in connection with its
properties, irrevocably (i) accepts generally and unconditionally the
nonexclusive jurisdiction and venue of such courts; (ii) waives any defense of
forum non conveniens; (iii) agrees that service of all process in any such
proceeding in any such court may be made by registered or certified mail, return
receipt requested, to the Borrower at its address provided in accordance with
Section 9.02 of the Credit Agreement and to any process agent selected in
accordance with the Credit Documents and agrees that any such service is
sufficient to confer personal jurisdiction over the Borrower in any such
proceeding in any such court, and otherwise constitutes effective and binding
service in every respect; and (iv) agrees that the Collateral Agent and each
Lender retains the right to serve process in any other manner permitted by law
or to bring proceedings against the Borrower in the courts of any other
jurisdiction.
 
 
20

--------------------------------------------------------------------------------

 
 
(b) The Borrower hereby agrees that process may be served on it by certified
mail, return receipt requested, to the addresses pertaining to it as specified
in Section 9.02 of the Credit Agreement.  Any and all service of process and any
other notice in any such action, suit or proceeding shall be effective against
the Borrower if given by registered or certified mail, return receipt requested,
or by any other means or mail which requires a signed receipt, postage prepaid,
mailed as provided above.
 
Section 9.11 Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS
CONTEMPLATED BY THE CREDIT DOCUMENTS OR THE LENDER/BORROWER RELATIONSHIP THAT IS
BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 9.11 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE UNDER THE CREDIT AGREEMENT.
IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.
 
Section 9.12 Security Interest; Obligations Absolute.  In each case to the
extent permitted by Applicable Law, all rights of the Collateral Agent
hereunder, the Security Interest in the Collateral and all obligations of
Borrower hereunder, shall be absolute and unconditional irrespective of:
 
(a) any claim as to the validity, regularity or enforceability of the Credit
Agreement, any Security Document or any other Credit Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing;
 
 
21

--------------------------------------------------------------------------------

 
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all of or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any Security Document or any
other Credit Document or any other agreement or instrument relating to any of
the foregoing;
 
(c) any change in the laws, rules or regulations of any jurisdiction;
 
(d) the occurrence of any Default or Event of Default;
 
(e) any exchange, release or non-perfection of the Collateral Agent’s security
interest in or other Lien on any other Collateral (including the Israeli
Collateral) or other collateral for all or any of the Obligations; or
 
(f) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, Borrower in respect of the Obligations or in respect of
this Security Agreement (other than the indefeasible payment in full in cash of
all Obligations (other than contingent indemnification obligations for which
demand has not been made)).
 
Section 9.13 Petroleum Law.  For the avoidance of doubt, nothing in this
Agreement shall derogate from the rights of the State of Israel under the
Petroleum Law.  The Collateral Agent hereby agrees to be bound by and comply
with all requirements of the Petroleum Commissioner, the Israeli Courts and
Israeli Law with respect to the enforcement and exercise of its remedies in
respect of the Royalties and other Israeli Law governed Collateral.
 
Section 9.14 Independence of Security; Conflict.  i)  Any obligation, commitment
or restriction contained herein shall be in addition to and not derogate or
limit any obligation, commitment or restriction of the Borrower set out in the
other Credit Documents.  The Security Interests created and the powers conferred
by this Agreement are in addition to, and (except as expressly set forth in this
Section 9.14) are not in any way prejudiced or adversely affected by, any of the
other Credit Documents, and none of the Credit Documents will merge into this
Security Agreement.  All Security Interests that have been or may be created in
favor of the Collateral Agent for payment and performance of the Obligations
shall be independent of one another.  The Collateral Agent will not be bound to
enforce any of the other Security Documents or Security Interests created
thereby before enforcing this Agreement or any of the Security Interests created
hereby except that the Collateral Agent will enforce the Security Interest in
the Royalties granted pursuant to the Israeli Security Agreement prior to its
enforcement of the Security Interest in the Royalties granted pursuant to this
Agreement.
 
(a) In the event of a conflict between this Agreement and the Israeli Security
Agreement with respect to the Security Interest in the Royalties granted
pursuant to the Israeli Security Agreement or the enforcement or exercise of any
remedies by the Collateral Agent directly in respect thereof, the Israeli
Security Agreement will prevail solely with respect to and to the extent of such
conflict.
 
[SIGNATURE PAGES FOLLOW]
 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower and the Collateral Agent have caused this Security
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.
 


 
TAMAR ROYALTIES LLC
By: N.M.A. Energy Resources Ltd., as its Manager
 
 
By:  ____________________________
Name: Eran Saar
Title: Chief Executive Officer
 
 
By:  ____________________________
Name: Noa Lendner
Title: General Counsel
 


 


 


 


 


 


 
  [Signature page to Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Collateral Agent
By: Deutsche Bank National Trust Company
 


By:  ____________________________
Name:
Title:
 


By:  ____________________________
Name:
Title:
 


 


 


 


 


 


 


 


 
  [Signature page to Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
BORROWER NAME; JURISDICTION OF ORGANIZATION; ETC.
 
Borrower’s Name:
 
Tamar Royalties LLC
 
Borrower’s sole Jurisdiction of Organization:
 
Delaware
 
Borrower’s Organization Type:
 
Limited liability company
 
Borrower’s Organization Number:
 
5507844
 
Borrower’s Mailing Address:
Tamar Royalties LLC
2425 West Loop South, Suite 810
Houston, Texas 77027
Attention: Haim Tsuff
 
Borrower’s Chief Executive Office:
See Mailing Address above
 
Borrower’s Federal Employer Identification Number:
46-5302692
 
All locations at which any Collateral is located or at which any Collateral
Records are maintained:
See Mailing Address above; and
 
N.M.A. Energy Resources Ltd.
Naphtha House – 4th Floor
8 Granite Street, Petach Tikva
 
Borrower’s Controlled Deposit Account, if any:
Account Name: None
Account Number: None
 
Facility Account:
Account Name: Tamar Royalties Facility Account
Account Number: S92321.1
 
Reserve Account:
Account Name: Tamar Royalties Reserve Account
Account Number: S92321.2
 
Royalties Tax Account:
Account Name: Tamar Royalties Royalties Tax Account
Account Number: S92321.3
 


 
 
 